DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections

Claim 11 is objected to because of the following informalities:  the claim recites “the optical device” in the fourth line of the claim.  The examiner assumes that the claim contains a typographical error and is intended to recite “the display.”  Appropriate correction is required.

Claims 17 and 18 are objected to because of the following informalities:  the claim recites “the head mounted display” without providing antecedent basis for “a head   Appropriate correction is required.


Claim Rejections - 35 USC § 112

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21 recites the limitation "the optical element of the first type" near the end of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bille (US 2007 / 0103642) in view of Oh (US 2018 / 0239177).

As pertaining to Claim 1, Bille discloses (see Fig.1 and Fig. 2) a freeform varifocal lens (30; see Page 1, Para. [0002] and Page 2, Para. [0012]-[0015]) comprising: 
at least three optical modules (34, 52, 54), each optical module (32, 52, 54) comprising a corresponding plurality of optical elements (see (36, 38) in (34); (56, 58) in (52); and (68, 70) in (54)), wherein each optical module (32, 52, 54) is associated with a corresponding Zernike polynomial (see Fig. 3), wherein for each optical module (32, 52, 54), the corresponding plurality of optical elements (again, see (36, 38) in (34); (56, 58) in (52); and (68, 70) in (54)) comprises a corresponding property (i.e., pattern) associated with the corresponding Zernike polynomial (again, see Fig. 3), and wherein the corresponding Zernike polynomial associated with each optical module (32, 52, 54) is different (see Page 2 through Page 3, Para. [0022]-[0025]).

Bille does not explicitly disclose that the optical elements are specifically polarization sensitive optical elements.  However, polarization sensitive optical elements were well-known in the art before the effective filing date of the claimed invention as widely-utilized optical elements in focusing lenses.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bille with the teachings of Oh such that the optical elements disclosed by Bille are polarization sensitive optical elements, such as the Pancharatnam-Berry optical elements suggested by Oh, in order to provide a dynamically switchable lens that is stackable to selectively adjust an overall focus of a viewer to thereby improve viewing comfort and/or perception.

As pertaining to Claim 2, Oh discloses (see Fig. 27A) that the corresponding plurality of polarization sensitive optical elements comprise Pancharatnam-Berry phase (PBP) lenses (i.e., PB Lenses), polarization sensitive hologram (PSH) lenses, metamaterials, or combinations thereof (see Page 28, Para. [0256]-[0257]). 

As pertaining to Claim 3, Bille discloses (see Fig.1 and Fig. 2) that each optical module (32, 52, 54) comprises one or more optical stages, each optical stage (again, see (36, 38) in (34); (56, 58) in (52); and (68, 70) in (54)) comprising at least one optical element (see (36, 38) in (34); (56, 58) in (52); and (68, 70) in (54)), and wherein at least some of the optical elements within each optical module (32, 52, 54) have different optical powers (i.e., light output; again, see Page 2 through Page 3, Para. [0022]-[0025]).

As pertaining to Claim 4, the combined teachings of Bille and Oh disclose (see Fig. 2 of Bille in combination with Fig. 27A of Oh) that one or more optical stages (see (32, 52, 54) of Bille using the (PB Lens) of Oh) in each optical module comprises a switchable optical retarder (see (2512, 2508) in Fig. 27A of Oh) and an optical element comprising a PBP lens (i.e., a PB lens element; again, see Fig. 27A of Oh) or a PSH lens (see Page 28 through Page 29, Para. [0256]-[0257] and [0259]-[0260] of Oh), wherein: 
the switchable optical retarder (again, see (2512, 2508) in Fig. 27A of Oh) is configurable to be in an “off” state (i.e., a reflective state) or an “on” state (i.e., a transmissive state; see Page 12 through Page 13, Para. [0137] and [0140] of Oh), wherein: 
in the “off” state (i.e., the reflective state), the switchable optical retarder (again, see (2512, 2508) in Fig. 27A of Oh) is configured to convert light of a first or a second 
in the “on” state (i.e., the transmissive state), the switchable optical retarder (again, see (2512, 2508) in Fig. 27A of Oh) transmits light without changing its polarization (i.e., RHCP polarization); 
the optical element (i.e., a PB lens element; again, see Fig. 27A of Oh) comprising the PBP lens or the PSH lens is configured to receive light transmitted through the switchable optical retarder (again, see (2512, 2508) in Fig. 27A of Oh) and has an optical power (i.e., a light output) that is dependent on whether the light transmitted through the switchable optical retarder (again, see (2512, 2508) in Fig. 27A of Oh) has the first polarization or the second polarization (see Page 29, Para. [0261] and [0268] of Oh; and again note that one of ordinary skill in the art would have recognized the benefit of implementing the optical structure suggested by Oh in order to selectively adjust an overall focus of a viewer by focusing and/or defocusing light; see Page 28, Para. [0257] of Oh).  

As pertaining to Claim 5, Bille discloses (see Fig.1 and Fig. 2) that each optical module (32, 52, 54) is configured to provide a wavefront adjustment associated with the corresponding Zernike polynomial (see Fig. 3) to an incident wavefront (again, see Page 2 through Page 3, Para. [0022]-[0025]).

As pertaining to Claim 6, Bille discloses (see Fig.1 and Fig. 2) that the at least three optical modules (32, 52, 54) are configured to output a variable wavefront based 

As pertaining to Claim 7, Oh discloses (see Fig. 27A) that each optical element of the corresponding plurality of optical elements comprises a PBP lens (i.e., PB Lenses) and wherein the property comprises a liquid crystal director pattern (see Page 28 through Page 29, Para. [0256]-[0257] and [0259]-[0260]).

As pertaining to Claim 8, Oh discloses (see Fig. 27A) at least one of a circular polarizer or a linear polarizer (see (2512, 2508); and see Page 29, Para. [0261] and [0268] and note that one of ordinary skill in the art would have recognized the benefit of implementing the optical structure suggested by Oh in order to selectively adjust an overall focus of a viewer by focusing and/or defocusing light; see Page 28, Para. [0257]).  

As pertaining to Claim 9, Bille discloses (see Fig.1 and Fig. 2) that the corresponding Zernike polynomial (see Fig. 3) of a first optical module (i.e., an arbitrary optical module; see (32, 54, 54)) is associated with tilt (i.e., angle) in a first direction, the corresponding Zernike polynomial (see Fig. 3) of a second optical module (i.e., an arbitrary optical module; see (32, 54, 54)) is associated with tilt (i.e., angle) in a second direction, the corresponding Zernike polynomial (see Fig. 3) of a third optical module (i.e., an arbitrary optical module; see (32, 54, 54)) is associated with focus, the corresponding Zernike polynomial (see Fig. 3) of a fourth optical module (i.e., an 

As pertaining to Claim 10, Bille discloses (see Fig.1 and Fig. 2) that at least one optical module (see (32, 54, 54)) is associated with trefoil, coma, quadrafoil, or secondary astigmatism (see Page 2 through Page 3, Para. [0014] and [0022]-[0025]).

As pertaining to Claim 11, Bille discloses (see Fig.1 and Fig. 2) a freeform varifocal optical assembly (30; see Page 1, Para. [0002] and Page 2, Para. [0012]-[0015]) comprising: 
at least three optical modules (34, 52, 54), each optical module (32, 52, 54) comprising a corresponding plurality of optical elements (see (36, 38) in (34); (56, 58) in (52); and (68, 70) in (54)), wherein each optical module (32, 52, 54) is associated with a corresponding Zernike polynomial (see Fig. 3), wherein for each optical module (32, 52, 54), the corresponding plurality of optical elements (again, see (36, 38) in (34); (56, 58) in (52); and (68, 70) in (54)) comprises a corresponding property (i.e., pattern) associated with the corresponding Zernike polynomial (again, see Fig. 3), and wherein the corresponding Zernike polynomial associated with each optical module (32, 52, 54) is different (see Page 2 through Page 3, Para. [0022]-[0025]).

Bille does not explicitly disclose that the freeform varifocal optical assembly is associated with a display.  In this regard, Bille does not explicitly disclose a light source configured to emit image light and a freeform varifocal optical assembly configured to guide the image light to an eyebox of the optical device.  Bille further does not disclose that the optical elements are specifically polarization sensitive optical elements.  However, polarization sensitive optical elements were well-known in the art before the effective filing date of the claimed invention as widely-utilized optical elements in focusing lenses.  Furthermore, freeform varifocal optical assemblies were fully implemented in dual-function viewing and display devices before the effective filing date of the claimed invention.
In fact, in the same field of endeavor, Oh discloses (see Fig. 27A) that it was well-known in the art before the effective filing date of the claimed invention to utilize a Pancharatnam-Berry optical element (PB Lens) as a polarization sensitive focusing lens in an optical module (see Page 28, Para. [0256]).  In this regard, Oh suggests that the polarization sensitive optical element (PB Lens) has utility as a dynamically switchable lens that is stackable, in the same manner as that suggested by Bille, to selectively adjust an overall focus of a viewer by focusing and/or defocusing light (see Page 28, Para. [0257]).  It is a goal of Oh to provide a focusing lens that is useful as both an eyeglass and a display device, wherein a focus and/or optical power is variable to improve viewing comfort and/or perception (see Page 1, Para. [0006] and Page 5 through Page 6, Para. [0079]).  In this regard, Oh discloses a freeform varifocal optical assembly that finds utility as an augmented reality display system (see Page 1, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bille with the teachings of Oh such that the freeform varifocal optical assembly, as disclosed by Bille, is associated with a display, as suggested by Oh, and further that the optical elements disclosed by Bille are polarization sensitive optical elements, such as the Pancharatnam-Berry optical elements suggested by Oh, in order to provide a dynamically switchable lens that is stackable to selectively adjust an overall focus of a viewer to thereby improve viewing comfort and/or perception in an application such as a dual-function viewing and display system.  In this regard, one of ordinary skill in the art would have recognized the utility in providing improved viewing of an outside world as well as improved viewing of displayed images.

As pertaining to Claim 12, Oh discloses (see Fig. 27A) that the corresponding plurality of polarization sensitive optical elements comprise Pancharatnam-Berry phase (PBP) lenses (i.e., PB Lenses), polarization sensitive hologram (PSH) lenses, metamaterials, or combinations thereof (see Page 28, Para. [0256]-[0257]). 

As pertaining to Claim 13, Bille discloses (see Fig.1 and Fig. 2) that each optical module (32, 52, 54) comprises one or more optical stages, each optical stage (again, see (36, 38) in (34); (56, 58) in (52); and (68, 70) in (54)) comprising at least one optical element (see (36, 38) in (34); (56, 58) in (52); and (68, 70) in (54)), and wherein at least some of the optical elements within each optical module (32, 52, 54) have different optical powers (i.e., light output; again, see Page 2 through Page 3, Para. [0022]-[0025]).

As pertaining to Claim 14, the combined teachings of Bille and Oh disclose (see Fig. 2 of Bille in combination with Fig. 27A of Oh) that one or more optical stages (see (32, 52, 54) of Bille using the (PB Lens) of Oh) in each optical module comprises a switchable optical retarder (see (2512, 2508) in Fig. 27A of Oh) and an optical element comprising a PBP lens (i.e., a PB lens element; again, see Fig. 27A of Oh) or a PSH lens (see Page 28 through Page 29, Para. [0256]-[0257] and [0259]-[0260] of Oh), wherein: 
the switchable optical retarder (again, see (2512, 2508) in Fig. 27A of Oh) is configurable to be in an “off” state (i.e., a reflective state) or an “on” state (i.e., a transmissive state; see Page 12 through Page 13, Para. [0137] and [0140] of Oh), wherein: 
in the “off” state (i.e., the reflective state), the switchable optical retarder (again, see (2512, 2508) in Fig. 27A of Oh) is configured to convert light of a first or a second polarization (i.e., an LHCP polarization) into light of the second polarization or light of the first polarization (i.e., a RHCP polarization), respectively; and 

the optical element (i.e., a PB lens element; again, see Fig. 27A of Oh) comprising the PBP lens or the PSH lens is configured to receive light transmitted through the switchable optical retarder (again, see (2512, 2508) in Fig. 27A of Oh) and has an optical power (i.e., a light output) that is dependent on whether the light transmitted through the switchable optical retarder (again, see (2512, 2508) in Fig. 27A of Oh) has the first polarization or the second polarization (see Page 29, Para. [0261] and [0268] of Oh; and again note that one of ordinary skill in the art would have recognized the benefit of implementing the optical structure suggested by Oh in order to selectively adjust an overall focus of a viewer by focusing and/or defocusing light; see Page 28, Para. [0257] of Oh).  

As pertaining to Claim 15, Bille discloses (see Fig.1 and Fig. 2) that each optical module (32, 52, 54) is configured to provide a wavefront adjustment associated with the corresponding Zernike polynomial (see Fig. 3) to an incident wavefront (again, see Page 2 through Page 3, Para. [0022]-[0025]).

As pertaining to Claim 16, Bille discloses (see Fig.1 and Fig. 2) that the at least three optical modules (32, 52, 54) are configured to output a variable wavefront based on different combinations of respective wavefront adjustments (again, see Page 2 through Page 3, Para. [0022]-[0025]).

As pertaining to Claim 17, the combined teachings of Bille and Oh disclose (see Fig. 2 of Bille in combination with Fig. 27A of Oh) that the freeform optical assembly is configured to steer an exit pupil (i.e., output light) of the head mounted display (i.e., see Fig. 2 of Oh in combination with Fig. 1 of Bille), and wherein the freeform optical assembly is further configured to compensate for aberrations of the exit pupil (i.e., output light) of the head mounted display (see Page 4, Para. [0072] and Page 29, Para. [0261] of Oh in combination with see Page 2 through Page 3, Para. [0022]-[0025] of Bille).

As pertaining to Claim 18, Oh discloses (see Fig. 2) that the display comprises a head mounted display (see Page 4, Para. [0072]).

As pertaining to Claim 19, Bille discloses (see Fig.1 and Fig. 2) a method comprising:
transmitting light (i.e., via a freeform varifocal lens (30); see Page 1, Para. [0002] and Page 2, Para. [0012]-[0015]) through at least three optical modules (34, 52, 54), each optical module (32, 52, 54) comprising a plurality of optical elements (see (36, 38) in (34); (56, 58) in (52); and (68, 70) in (54)), wherein each optical module (32, 52, 54) is associated with a corresponding Zernike polynomial (see Fig. 3), wherein for each optical module (32, 52, 54), the corresponding plurality of optical elements (again, see (36, 38) in (34); (56, 58) in (52); and (68, 70) in (54)) comprises a corresponding property (i.e., pattern) associated with the corresponding Zernike polynomial (again, see 
adjusting the focal power (i.e., light output) of one or more of the at least three optical modules (32, 52, 54) by changing respective states (i.e., alignments) of one or more optical elements (again, see (36, 38) in (34); (56, 58) in (52); and (68, 70) in (54)) of the plurality of optical elements (see (36, 38) in (34); (56, 58) in (52); and (68, 70) in (54)) in the one or more of the at least three optical modules (see (32, 52, 54); and see Page 2 through Page 3, Para. [0022]-[0025]).

Bille does not explicitly disclose that the optical elements are specifically polarization sensitive optical elements.  However, polarization sensitive optical elements were well-known in the art before the effective filing date of the claimed invention as widely-utilized optical elements in focusing lenses.
In fact, in the same field of endeavor, Oh discloses (see Fig. 27A) that it was well-known in the art before the effective filing date of the claimed invention to utilize a Pancharatnam-Berry optical element (PB Lens) as a polarization sensitive focusing lens in an optical module (see Page 28, Para. [0256]).  In this regard, Oh suggests that the polarization sensitive optical element (PB Lens) has utility as a dynamically switchable lens that is stackable, in the same manner as that suggested by Bille, to selectively adjust an overall focus of a viewer by focusing and/or defocusing light (see Page 28, Para. [0257]).  It is a goal of Oh to provide a focusing lens that is useful as both an eyeglass and a display device, wherein a focus and/or optical power is variable to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bille with the teachings of Oh such that the optical elements disclosed by Bille are polarization sensitive optical elements, such as the Pancharatnam-Berry optical elements suggested by Oh, in order to provide a dynamically switchable lens that is stackable to selectively adjust an overall focus of a viewer to thereby improve viewing comfort and/or perception.

As pertaining to Claim 20, Oh discloses (see Fig. 27A) that the corresponding plurality of polarization sensitive optical elements comprise Pancharatnam-Berry phase (PBP) lenses (i.e., PB Lenses), polarization sensitive hologram (PSH) lenses, metamaterials, or combinations thereof (see Page 28, Para. [0256]-[0257]). 

As pertaining to Claim 21, the combined teachings of Bille and Oh disclose (see Fig. 2 of Bille in combination with Fig. 27A of Oh) that one or more optical elements (see (32, 52, 54) of Bille using the (PB Lens) of Oh) in each of the at least three modules comprises a switchable optical retarder (see (2512, 2508) in Fig. 27A of Oh) and an optical element comprising a PBP lens (i.e., a PB lens element; again, see Fig. 27A of Oh) or a PSH lens (see Page 28 through Page 29, Para. [0256]-[0257] and [0259]-[0260] of Oh), wherein: 

in the “off” state (i.e., the reflective state), the switchable optical retarder (again, see (2512, 2508) in Fig. 27A of Oh) is configured to convert light of a first or a second polarization (i.e., an LHCP polarization) into light of the second polarization or light of the first polarization (i.e., a RHCP polarization), respectively; and 
in the “on” state (i.e., the transmissive state), the switchable optical retarder (again, see (2512, 2508) in Fig. 27A of Oh) transmits light without changing its polarization (i.e., RHCP polarization); 
the optical element (i.e., a PB lens element; again, see Fig. 27A of Oh) comprising the PBP lens or the PSH lens is configured to receive light transmitted through the switchable optical retarder (again, see (2512, 2508) in Fig. 27A of Oh) and has an optical power (i.e., a light output) that is dependent on whether the light transmitted through the optical element (see (32, 52, 54) of Bille using the (PB Lens) of Oh) of the first type has the first polarization or the second polarization (see Page 29, Para. [0261] and [0268] of Oh); and 
adjusting the respective focal power (i.e., light output) comprises controlling the state of the switchable optical retarders (again, see (2512, 2508) in Fig. 27A of Oh and Page 28 through Page 29, Para. [0260]; and again note that one of ordinary skill in the art would have recognized the benefit of implementing the optical structure 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622